DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Fig. 8 should be amended such that the reference numeral “33” (next to reference numeral 30 within Fig. 8) is corrected to recite “34”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the arm has a knob configured to mate, in use, with the plunger of the dispensing control valve” as recited in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0041] should be amended to recite “In the embodiment illustrated in these Figures, the dispensing control valve 14”.
[0042] should be amended to recite “Further the peristaltic, first tubing element 24”.
[0048] should be amended to recite “the gaskets 46a, 46b, 46c”.
[0048] should be amended to recite “associated with a portion of the enteral feeding pump”.
[0048] should be amended to recite “(such as flush port 34  open configuration”.
[0049] recites a plurality of times “port 34” and “port 36”. The Examiner suggests amending this to recite “flush port 34” and “feed port 36” for each recitation of either of these.
[0049] should be amended to recite “plunger 42 within the dispensing control valve  14 are used”.
[0050] should be amended to recite “permits the first tubing element 24 to be seated”.
[0050] should be amended to recite “to pinch the peristaltic, first tubing element 24 in between the keys”.
[0051] should be amended to recite “an elastic first tubing element 24”.
[0051] should be amended to recite “of the retention disk 28. In operation, the outer ring”.
[0052] should be amended to recite “To cooperate with the retention disk 28”.
[0053] should be amended to recite “102 onto the inlet collar 106 of the port”.
[0054] should be amended to recite “the keys 76 compress or pinch the first tubing element 24”.
[0055] should be amended to recite “a peristaltic first tubing element 24 fluidly connected”.
[0055] should be amended to recite “attached to a pump housing  80”.
[0056] should be amended to recite “to protect one end of the second tubing element 30”.
Appropriate correction is required.
Claim Objections
Claims 25, 27, 29, 39-40, 42 and 43 are objected to because of the following informalities:  
Claim 25, line 6 should be amended to recite “the pump door”.
Claim 27, line 2 should be amended to recite “wherein [[the]] a distance”.
Claim 29, line 3 should be amended to recite “the at least one clip of the dispensing control valve.”
Claim 39, line 4 should be amended to recite “one of the plurality of keys and the pump door to move fluid nutrition or water through”.
Claim 40, line 2 should be amended to recite “wherein [[the]] a distance”.
Claim 42, line 2 should be amended to recite “to engage the at least one clip”.
Claim 43, line 2 should be amended to recite “the pump door”. 
Claim 43, line 4 should be amended to recite “the pump door”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “attachment mechanism…a second retention portion of the internal panel configured to be releasably engaged, in use, by the attachment mechanism” in lines 14-15 of claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “The enteral feed pump of claim 31, wherein the depression is pie-shaped”. However, “the depression” lacks antecedent basis. For the purpose of examination, this claim will be interpreted to depend upon claim 32 rather than claim 31 in order to provide antecedent basis for the aforementioned limitation. In addition, the term “pie-shaped” is unclear. The Examiner does not know what shape would read upon “pie-shaped”.
Claim 38 recites “the enteral feed pump of claim 1”. However, claim 1 was canceled by the Applicant. Therefore, for the purpose of examination, this limitation will be interpreted as “the enteral feed pump of claim [[1]] 25”.
Claim 38, lines 7-8 recites “the attachment mechanism to position the section of the portion of the peristaltic pump”. The limitation of “the section” lacks antecedent basis. For the purpose of examination, this limitation will be interpreted as “the attachment mechanism to position  the portion of the peristaltic pump”.
Claim 43, line 2 recites “the open configuration” which lacks antecedent basis. For the purpose of examination this will be interpreted as “[[the]] an open configuration”.
Claim 43, line 4 recites “the closed configuration” which lacks antecedent basis. For the purpose of examination this will be interpreted as “[[the]] a closed configuration”.
Claims 39-42 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 31-38, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harr et al. (US 7,608,059 B2; hereinafter referred to as Harr).
With regards to claim 25, Harr discloses (Figs. 1-6, 10A-17, and 21-25) an enteral feed pump (10; see Col. 4, lines 41-60) for use with a feeding set (14; see Col. 4, lines 41-60) having a dispensing control valve (28; see Figs. 10A-18B and Col. 5, lines 26-44) shiftable between a plurality of positions (see Figs. 10A-10C; Col. 3, lines 41-49; and see Col. 8, lines 15-32 “one of only three positions of valve mechanism 28; namely feeding, flushing, or blocking”), 
a first tubing element (see the tubing 56 at 42 in Fig. 1) extending between an exit (104 in Fig. 10A and bottom of 28 in Fig. 1; see Col. 8, lines 47-56) of the dispensing control valve and an attachment mechanism (74; see Col. 5, lines 26-44 “a mounting member 74 for loading the administration feeding set 14 to the flow control apparatus 10”), one or more second tubing elements (see tubing 56 at “From feeding fluid source” and “From flushing fluid source” in Fig. 1; see Col. 4, lines 41-60) for fluidly connecting fluid nutrition or water (see “From Feeding Fluid Source” and “From Flushing Fluid Source” in Fig. 1) to one or more inlets of the dispensing control valve (100, 102 in Fig. 10A and see above 28 in Fig. 1 and Col. 8, lines 46-56), the enteral feed pump comprising: 
a housing (20; see Col. 4, lines 41-60) including an internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15) selectively coverable with a pump door (136; see Col. 5, lines 1-15), the door movable between an open configuration (see Fig. 2) and a closed configuration (see Fig. 3); 
a peristaltic pump (44; see Col. 4, lines 41-60 “A single motor source 44 is operatively engaged to the rotor 26” and Col. 5, lines 16-25 “rotation of rotor 26 compresses tubing 56 and provides a means for driving fluid…In the present invention any means for driving fluid may be used, such as linear peristaltic pump, bellows pump, turbine pump, rotary peristaltic pump”) having a portion (wherein the portion is the rotor 26) that is operable through an opening (see Examiner annotated Fig. 4; hereinafter referred to as Fig. A) of the internal panel to, in use, engage with a section (Col. 5, lines 16-25 “rotation of rotor 26 compresses tubing 56 and provides a means for driving fluid” wherein the tubing that is compressed by the rotor is the section of the first tubing element) of the first tubing element; 

    PNG
    media_image1.png
    562
    785
    media_image1.png
    Greyscale

an arm (50; see Col. 5, lines 53-66) attached relative to the internal panel and operable to shift (see Fig. 4 wherein the arm/rotatable first shaft 50 would be attached relative to the internal panel), in use, the dispensing control valve between the plurality of positions (see Col. 6, lines 7-21 and Col. 9, lines 20-60 “When microprocessor 62 directs first shaft 50 through gear arrangement 34 to rotate valve stem 98 such that the valve mechanism 28…The rotation of valve stem 98 by first shaft 50 when driven by single motor source 44 either prevents or permits fluid flow communication through administration feeding set 14”); 
a first retention portion (58; see Col. 5, lines 1-15) of the internal panel configured to be releasably engaged, in use, by the dispensing control valve (see Col. 5, lines 26-44 “When loading the administration feeding set 14 to the flow control apparatus 10, the user first engages the valve mechanism 28 to the first recess 58”); and 
a second retention portion (60; see Col. 5, lines 1-15) of the internal panel configured to be releasably engaged, in use, by the attachment mechanism (see Col. 5, lines 26-44 “and finally engages the mounting member 74 at second recess 60 such that tubing 56 is placed in a stretched condition between first and second recesses 58 and 60”).
With regards to claim 31, Harr discloses the claimed invention of claim 25, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25)  the arm (50; see Col. 5, lines 53-66 “rotatable first shaft 50”) is rotatably attached (see Fig. 4 which shows the relative attachment between the arm and the internal panel) relative to the internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15).
With regards to claim 32, Harr discloses the claimed invention of claim 31, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the arm (50; see Col. 5, lines 53-66 “rotatable first shaft 50”) moves within a depression (see Figs. 1-2, 4 and 6 wherein the arm 50 would move rotationally within a depression, see Fig. A above, of the internal panel 24 as described within Col. 5, lines 53-66 “rotatable first shaft 50”) of the internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15).
With regards to claim 33, Harr discloses the claimed invention of claim 32 (based on the interpretation set forth within the rejection of claim 33 under 35 U.S.C. 112(b) above), and Harr further discloses (Figs. 1-6, 10A-17, and 21-25)  the depression is pie-shaped (see Figs. 4 and 6 and Fig. A above which show the depression being pie-shaped as the arm 50 rotates within the internal panel 24 which is explained within Col. 5, lines 53-66 “rotatable first shaft 50”) .
With regards to claim 34, Harr discloses the claimed invention of claim 31, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the dispensing control valve (28; see Figs. 10A-18B and Col. 5, lines 26-44) of the feeding set (14; see Col. 4, lines 41-60) includes a plunger (98; see Col. 8, lines 57 – Col. 9, line 3) that is moveable to control flow through the dispensing control valve (see Col. 9, lines 41-60 “The rotation of the valve stem 98 by first shaft 50 when driven by single motor source 44 either prevents or permits fluid flow communication through administration feeding set 14”), and wherein the arm (50; see Col. 5, lines 53-66 “rotatable first shaft 50”) is configured to move, in use, the plunger between different configurations (see Figs. 10A-10C, Col. 7, lines 49-48, and Col. 8, lines 46- Col. 10, line 2) .
With regards to claim 35, Harr discloses the claimed invention of claim 34, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25)  the arm (50; see Col. 5, lines 53-66 “rotatable first shaft 50”) has a knob (see the end of the first shaft 50 which fits within the slot 118 of the valve body 96; see Col. 8, line 57 – Col. 9, line 3 “A slot 118 is formed along the periphery of valve body 96 that forms a structural arrangement that is adapted to receive first shaft 50 therethrough for operating the valve mechanism 28”) configured to mate, in use, with the plunger (98; see Col. 8, lines 57 – Col. 9, line 3) of the dispensing control valve (28; see Figs. 10A-18B and Col. 5, lines 26-44).
With regards to claim 36, Harr discloses the claimed invention of claim 31, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the dispensing control valve (28; see Figs. 10A-18B and Col. 5, lines 26-44) of the feeding set (14; see Col. 4, lines 41-60) includes a plunger (98; see Col. 8, lines 57 – Col. 9, line 3) that is moveable to control flow through the dispensing control valve (see Col. 9, lines 41-60 “The rotation of the valve stem 98 by first shaft 50 when driven by single motor source 44 either prevents or permits fluid flow communication through administration feeding set 14”), and wherein the arm is configured to move, in use, the plunger between a feed configuration, a flush configuration and a no-flow configuration (see Figs. 10A-10C; see Col. 3, lines 41-49, Col. 8, lines 15-32 “one of only three positions of valve mechanism 28; namely feeding, flushing, or blocking”, Col. 7, lines 49-48, and Col. 8, line 46 - Col. 10, line 2).
With regards to claim 37, Harr discloses the claimed invention of claim 25, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the enteral feed pump (10; see Col. 4, lines 41-60) in combination with the feeding set (14; see Col. 4, lines 41-60).

With regards to claim 38, Harr discloses (Figs. 1-6, 10A-17, and 21-25) a method of installing a feeding set (14; see Col. 4, lines 41-60) having a dispensing control valve (28; see Figs. 10A-18B and Col. 5, lines 26-44) shiftable between a plurality of positions (see Figs. 10A-10C; see Col. 3, lines 41-49, Col. 8, lines 15-32 “one of only three positions of valve mechanism 28; namely feeding, flushing, or blocking”, Col. 7, lines 49-48, and Col. 8, line 46 - Col. 10, line 2), 
a first tubing element (see the tubing 56 at 42 in Fig. 1) extending between an exit (104 in Fig. 10A and bottom of 28 in Fig. 1; see Col. 8, lines 47-56) of the dispensing control valve and an attachment mechanism (74; see Col. 5, lines 26-44 “a mounting member 74 for loading the administration feeding set 14 to the flow control apparatus 10”), one or more second tubing elements (see tubing 56 at “From feeding fluid source” and “From flushing fluid source” in Fig. 1; see Col. 4, lines 41-60) for fluidly connecting fluid nutrition or water (see tubing 56 at “From feeding fluid source” and “From flushing fluid source” in Fig. 1; see Col. 4, lines 41-60) to one or more inlets (100, 102 and see above of 28 in Fig. 1 and Col. 8, lines 46-56) of the dispensing control valve in the enteral feed pump of claim 1 (as explained within the 35 U.S.C. 112(b) rejection above this will be interpreted as “the enteral feed pump of claim 25”; see rejection of claim 25 above), the method comprising 
engaging the first retention portion (58; see Col. 5, lines 1-15) of the internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15) with the dispensing control valve (see Col. 5, lines 26-44 “When loading the administration feeding set 14 to the flow control apparatus 10, the user first engages the valve mechanism 28 to the first recess 58”) and engaging the second retention portion (60; see Col. 5, lines 1-15) of the internal panel with the attachment mechanism to position the section of the portion of the peristaltic pump (Col. 5, lines 16-25 “rotation of rotor 26 compresses tubing 56 and provides a means for driving fluid” wherein the rotor is the portion of the peristaltic pump) that is operable through the opening (see Fig. A above) of the internal panel such that, in use, the portion of the peristaltic pump can engage the section of the first tubing element (Col. 5, lines 16-25 “rotation of rotor 26 compresses tubing 56 and provides a means for driving fluid” wherein the tubing that is compressed by rotation of the rotor is the section of the first tubing element).
With regards to claim 43, Harr discloses the claimed invention of claim 38, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the method further comprising: 
moving the door (136; see Col. 5, lines 1-15) to the open configuration (Fig. 2); installing the feeding set (14; see Col. 4, lines 41-60); and 
moving the door to the closed configuration (see Fig. 3).

Claim Rejections - 35 USC § 102 or 103
Claim(s) 28 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harr.
With regards to claim 28, Harr discloses the claimed invention of claim 25, and, Harr further discloses: 
for use with the feeding set (14; see Col. 4, lines 41-60) wherein
the attachment mechanism is a retention disk (74A see Col. 16, lines 37-63 “mounting member 74A…mounting member 74A may be a concentric sleeve” wherein a sleeve would be analogous to a retention disk), wherein; 
the first retention portion (58; see Col. 5, lines 1-15) is a first edge (see Col. 5, lines 26-44 “When loading the administration feeding set 14 to the flow control apparatus 10, the user first engages the valve mechanism 28 to the first recess 58”) of the internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15); and 
the second retention portion (60; see Col. 5, lines 1-15)  is a second edge (see Col. 5, lines 26-44 “and finally engages the mounting member 74 at second recess 60 such that tubing 56 is placed in a stretched condition between first and second recesses 58 and 60”) of the internal panel.
The Examiner notes that Fig. 25 shows only an alternate embodiment of the mounting member and thus all other elements of the invention are as shown in Figs. 1-6 (Col. 4, lines 31-34 and Col. 16, lines 24-56)
However, in the instance that Harr Figs. 1-6 is silent with regards the attachment mechanism being a retention disk.  
Harr (Fig. 25) further teaches the attachment mechanism (74a; see Col. 16, lines 37-63 “mounting member 74A…mounting member 74A may be a concentric sleeve” wherein a sleeve would be analogous to a retention disk) is a retention disk.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment mechanism 74 of the enteral feed pump of Harr with a further teaching of a second embodiment of Harr such that the enteral feed pump for use with the feeding set wherein the attachment mechanism is a retention disk. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Harr is silent with regards to the shape of the attachment mechanism/mounting member. Therefore, one of ordinary skill would refer to the second embodiment of Harr to determine the shape and structure of the mounting member.

With regards to claim 41, Harr discloses the claimed invention of claim 38, and, Harr further discloses: 
the attachment mechanism is a retention disk (74A see Col. 16, lines 37-63 “mounting member 74A…mounting member 74A may be a concentric sleeve” wherein a sleeve would be analogous to a retention disk), 
the first retention portion (58; see Col. 5, lines 1-15) is a first edge (see Col. 5, lines 26-44 “When loading the administration feeding set 14 to the flow control apparatus 10, the user first engages the valve mechanism 28 to the first recess 58”) of the internal panel (the internal structure of 24 shown in Fig. 4; see Col. 5, lines 1-15); and 
the second retention portion (60; see Col. 5, lines 1-15)  is a second edge (see Col. 5, lines 26-44 “and finally engages the mounting member 74 at second recess 60 such that tubing 56 is placed in a stretched condition between first and second recesses 58 and 60”) of the internal panel.
The Examiner notes that Fig. 25 shows only an alternate embodiment of the mounting member and thus all other elements of the invention are as shown in Figs. 1-6 (Col. 4, lines 31-34 and Col. 16, lines 24-56)
However, in the instance that Harr Figs. 1-6 is silent with regards the attachment mechanism being a retention disk.  
Harr (Fig. 25) further teaches the attachment mechanism (74a; see Col. 16, lines 37-63 “mounting member 74A…mounting member 74A may be a concentric sleeve” wherein a sleeve would be analogous to a retention disk) is a retention disk.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the attachment mechanism 74 of the enteral feed pump of Harr with a further teaching of a second embodiment of Harr such that the enteral feed pump for use with the feeding set wherein the attachment mechanism is a retention disk. One of ordinary skill in the art would have been motivated to make this modification, as the first embodiment of Harr is silent with regards to the shape of the attachment mechanism/mounting member. Therefore, one of ordinary skill would refer to the second embodiment of Harr to determine the shape and structure of the mounting member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Susi (US 2006/0173412 A1).
With regards to claim 26, Harr discloses the claimed invention of claim 25, however, although Harr discloses that the means for driving fluid may be a linear peristaltic pump, bellow pump, turbine pump, or a rotary peristaltic pump (see Col. 5, lines 16-25) Harr is silent with regards to the portion of the peristaltic pump that is operable through the opening comprises a plurality of keys that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element between one of the keys and the pump door to move fluid through the section of the first tubing element.
Nonetheless Susi teaches (Fig. 12) the portion (see the portion of the peristaltic pump 712 at 729 in Fig. 12) of the peristaltic pump (712; see [0062]) that is operable through the opening comprises a plurality of keys (729; see [0062]) that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element (see tubing 703 that is located at 703 in Fig. 12) between one of the keys and the pump door (407; see [0062]) to move fluid through the section of the first tubing element (see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the peristaltic pump of the enteral feed pump of Harr with a teaching of Susi such that the portion of the peristaltic pump that is operable through the opening comprises a plurality of keys that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element between one of the keys and the pump door to move fluid through the section of the first tubing element. One of ordinary skill in the art would have been motivated to make this modification, to provide successive pinching and advancing to the tubing such that a known volume of liquid is administered to a patient (see [0054] of Susi).

With regards to claim 27, Harr discloses the claimed invention of claim 25, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the enteral feed pump (10; see Col. 4, lines 41-60) for use with the feeding set (14; see Col. 4, lines 41-60), wherein the distance between the first retention portion (58; see Col. 5, lines 1-15) and the second retention portion (60; see Col. 5, lines 1-15) is such that the first tubing element (see the tubing 56 located at 42 in Fig. 1) is put under tension (see Col. 5, lines 1-15 “such that tubing 56 is placed in a stretched condition between first and second recesses 58, 60”).
However, Harr is silent with regards to wherein the first tubing element is elastomeric.
	Nonetheless, Susi teaches (Fig. 12) the first tubing element (see the portion of tubing 703 at 703 in Fig. 12) is elastomeric (see [0054] “The precision tubing 703 may be formed as a thin-walled extrusion of a flexible, elastic material such as silicone rubber, or other biocompatible polymer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the first tubing element of the enteral feed pump of Harr in view of a teaching of Susi such that the first tubing element is elastomeric. One of ordinary skill in the art would have been motivated to make this modification, as Harr is silent with regards to the material of the first tubing element. Therefore, one of ordinary skill would refer to a teaching of Susi to determine what material to manufacture the first tubing element from. Additionally, Susi teaches that an elastomeric material assists in the peristaltic pumping action by successive pinching and advancing (see [0054] of Susi).

With regards to claim 39, Harr discloses the claimed invention of claim 38, however, although Harr discloses that the means for driving fluid may be a linear peristaltic pump, bellow pump, turbine pump, or a rotary peristaltic pump (see Col. 5, lines 16-25) Harr is silent with regards to the portion of the peristaltic pump that is operable through the opening comprises a plurality of keys that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element between one of the keys and the pump door to move fluid through the section of the first tubing element.
Nonetheless Susi teaches (Fig. 12) the portion (see the portion of the peristaltic pump 712 at 729 in Fig. 12) of the peristaltic pump (712; see [0062]) that is operable through the opening comprises a plurality of keys (729; see [0062]) that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element (see tubing 703 that is located at 703 in Fig. 12) between one of the keys and the pump door (407; see [0062]) to move fluid through the section of the first tubing element (see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the peristaltic pump of the method of Harr with a teaching of Susi such that the portion of the peristaltic pump that is operable through the opening comprises a plurality of keys that extend farther or advance through the opening to compress or pinch, in use, the section of the first tubing element between one of the keys and the pump door to move fluid through the section of the first tubing element. One of ordinary skill in the art would have been motivated to make this modification, to provide successive pinching and advancing to the tubing such that a known volume of liquid is administered to a patient (see [0054] of Susi).
With regards to claim 40, Harr discloses the claimed invention of claim 38, and Harr further discloses (Figs. 1-6, 10A-17, and 21-25) the enteral feed pump (10; see Col. 4, lines 41-60) for use with the feeding set (14; see Col. 4, lines 41-60), wherein the distance between the first retention portion (58; see Col. 5, lines 1-15) and the second retention portion (60; see Col. 5, lines 1-15) is such that the first tubing element (see the tubing 56 located at 42 in Fig. 1) is put under tension (see Col. 5, lines 1-15 “such that tubing 56 is placed in a stretched condition between first and second recesses 58, 60”).
However, Harr is silent with regards to wherein the first tubing element is elastomeric.
	Nonetheless, Susi teaches (Fig. 12) the first tubing element (see the portion of tubing 703 at 703 in Fig. 12) is elastomeric (see [0054] “The precision tubing 703 may be formed as a thin-walled extrusion of a flexible, elastic material such as silicone rubber, or other biocompatible polymer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the first tubing element of the method of Harr in view of a teaching of Susi such that the first tubing element is elastomeric. One of ordinary skill in the art would have been motivated to make this modification, as Harr is silent with regards to the material of the first tubing element. Therefore, one of ordinary skill would refer to a teaching of Susi to determine what material to manufacture the first tubing element from. Additionally, Susi teaches that an elastomeric material assists in the peristaltic pumping action by successive pinching and advancing (see [0054] of Susi).

Claim(s) 29-30 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Whitehead (US 2003/0212381 A1).
With regards to claim 29, Harr discloses the claimed invention of claim 28, however, Harr is silent with regards to the enteral feed pump for use with the feeding set wherein the dispensing control valve has at least one clip extending therefrom, wherein the first retention portion is configured to engage, in use, the clip of the dispensing control valve.
Nonetheless, Whitehead teaches (Fig. 2) the enteral feed pump (29; see [0024]) for use with the feeding set (41; see [0024]) wherein the dispensing control valve (61; see [0024]) has at least one clip (51, 53; see [0024]) extending therefrom, wherein the first retention portion (see at 63 and 73 in Fig. 2) is configured to engage, in use, the clip of the dispensing control valve (see Fig. 2 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the enteral feed pump of Harr with a teaching of Whitehead such that the enteral feed pump for use with the feeding set wherein the dispensing control valve has at least one clip extending therefrom, wherein the first retention portion is configured to engage, in use, the clip of the dispensing control valve. One of ordinary skill in the art would have been motivated to make this modification, as Whitehead teaches the clip/connectors 51, 53 as a means for connecting the second tube element 37, 39 to the main housing of the peristaltic pump (see [0024] of Whitehead).
With regards to claim 30, Harr discloses the claimed invention of claim 28, however, Harr is silent with regards to the enteral feed pump for use with the feeding set wherein the dispensing control valve has a feed port with a first clip and a flush portion with a second clip, wherein the first retention portion is configured to engage, in use, the first clip and the second clip of the dispensing control valve.
Nonetheless, Whitehead teaches (Fig. 2) the enteral feed pump (29; see [0024]) for use with the feeding set (41; see [0024]) wherein the dispensing control valve (61; see [0024]) has a feed port (37; see [0024]) with a first clip (51; see [0024]) and a flush portion (35; see [0024]) with a second clip (53; see [0024]), wherein the first retention portion (see at 63 and 73 in Fig. 2) is configured to engage, in use, the first clip and the second clip of the dispensing control valve (see Fig. 2 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the enteral feed pump of Harr with a teaching of Whitehead such that the enteral feed pump for use with the feeding set wherein the dispensing control valve has a feed port with a first clip and a flush portion with a second clip, wherein the first retention portion is configured to engage, in use, the first clip and the second clip of the dispensing control valve.. One of ordinary skill in the art would have been motivated to make this modification, as Whitehead teaches the clip/connectors 51, 53 as a means for connecting the second tube element 37, 39 to the main housing of the peristaltic pump (see [0024] of Whitehead).

With regards to claim 42, Harr discloses the claimed invention of claim 38, however, Harr is silent with regards to the dispensing control valve has at least one clip extending therefrom and wherein the first retention portion is configured to engage the clip of the dispensing control valve.
Nonetheless, Whitehead teaches (see Fig. 2) the dispensing control valve (61; see [0024])  has at least one clip (51, 53; see [0024]) extending therefrom and wherein the first retention portion (see at 63 and 73 in Fig. 2) is configured to engage the clip of the dispensing control valve (see Fig. 2 and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the enteral feed pump of Harr with a teaching of Whitehead such that the dispensing control valve has at least one clip extending therefrom and wherein the first retention portion is configured to engage the clip of the dispensing control valve.. One of ordinary skill in the art would have been motivated to make this modification, as Whitehead teaches the clip/connectors 51, 53 as a means for connecting the second tube element 37, 39 to the main housing of the peristaltic pump (see [0024] of Whitehead).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborne et al. (US 5,807,333) see Figs. 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771